Citation Nr: 0019781	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  96-04 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to March 
1974.  His appeal comes to the Board of Veterans' Appeals 
(Board) from a June 1995 RO decision that denied service 
connection for a nervous condition including PTSD.  The case 
has since been developed as a claim for service connection 
for PTSD, and the veteran is not claiming service connection 
for a psychiatric condition other than PTSD.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that a stressor, 
which might lead to PTSD, occurred during service.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty in the Air Force from April 
1969 to March 1974.  His military occupational specialty was 
an air cargo specialist.  His service separation document 
shows that he was awarded various decorations signifying 
service in Vietnam, but he received no medals reflecting 
participation in combat.  His personnel records obtained from 
the National Personnel Records Center do not show the exact 
dates of Vietnam service.  He claims Vietnam service from 
April 1970 to April 1971; his service records show he was in 
Vietnam (Phu Cat Air Base) in June 1970 and was stationed in 
Korea in May 1971.  

The veteran's service discharge examination dated in July 
1973 notes that he had a character and behavior disorder and 
references a statement from a mental health clinic.  The 
examination report notes he claimed frequent trouble 
sleeping, excessive worry and nervousness, all attributed to 
his military supervisors.  An August 1973 report from a 
mental health clinic notes that a psychiatric evaluation 
showed a character and behavior disorder diagnosed as a 
paranoid personality manifested in anger, hypersensitivity, 
rigidity, suspiciousness, difficulty with authority figures 
and all other institutional forms, extreme negativism, and 
more generalized problems in interpersonal relationships.  
Administrative discharge from service was recommended.  The 
veteran thereafter had a lengthy period of lost time and was 
discharged from service in March 1974 due to a character 
disorder.

In January 1994 the veteran claimed service connection for a 
mental disorder.  

The veteran was seen at a VA psychiatric outpatient clinic in 
July 1994.  It was reported that that he had recently been in 
jail for beating up his 6th wife.  He reported increased 
sleep and appetite dysfunction and depression.  The 
provisional diagnosis was PTSD and rule out underlying 
personality disorder (explosive, etc.).  In August 1994 at VA 
outpatient facilities, there were diagnoses of PTSD and 
dysthymic disorder.  It was reported that he had had trouble 
with the police and had spent 2 years 10 months in 
confinement, and had been involved in charges of aggravated 
assault, molesting a young child, and physical abuse of his 
wife.  He reported that during service in Vietnam, his best 
friend died in his arms and that he killed a child while on 
guard duty.  The diagnoses were rule out PTSD and rule out 
paranoid personality disorder.  

On an August 1994 VA psychiatric report it was noted that the 
veteran reported he was a combat veteran and had tried to 
recover a friend wounded in a mortar attack but only pieces 
of his friend remained.  He reported that he was stabbed by a 
girlfriend in Korea and was forced to shoot a child while in 
Vietnam.  He said his family history involved emotional 
degradation by his parents, sexual abuse by a stepfather, and 
theft of long-time savings by a half brother.  Post-service 
criminal problems and domestic violence were reported.  It 
was stated that he had a form of PTSD.

The veteran was admitted to a VA Medical Center (VAMC) later 
in August 1994.  He reported he was having recollections of a 
friend who died in service and killing a 7-year-old.  It was 
noted that his record indicated that he had not psychiatric 
treatment in the past.  His history of being abused as a 
child and having spent time in jail was noted. The diagnoses 
were PTSD and mixed personality disorder.  

In February 1995 correspondence, the veteran reported that he 
shot a 7-year-old while on perimeter duty; it was later 
discovered that the child had a "satchel grenade" attached 
to his waist.  He claimed his best friend, [redacted], 
bled to death in his arms from a mortar wound in Vietnam.  

On a February 1995 VA interview by a social worker, the 
veteran said that while on guard duty at Phu Cat, he had to 
kill a 7-year-old Vietnamese child who was trying to 
infiltrate the perimeter at 5 o'clock in the morning.  He 
said his best friend, [redacted], died in his arms 
after he was wounded in a mortar attack.

On a VA PTSD examination in March 1995, the veteran reported 
sexual and physical abuse as a child.  He reported that while 
serving in Vietnam he killed a 7-year-old and that his best 
friend died in his arms after a fatal chest wound in a rocket 
attack.  He said when he returned from overseas he spent 90 
days in the stockade after going AWOL.  The diagnoses were 
dysthymic disorder, PTSD, and a personality disorder.  

Records from Hershey Medical Center show he was admitted in 
November 1995 after having taken an overdose of medications.  
The diagnoses included medication toxicity, PTSD, and 
depression.  

On a December 1995 VA psychiatric examination, the diagnoses 
were PTSD and major depressive disorder probably secondary to 
PTSD.

In January 1997 the veteran submitted a 7-page letter 
delineating his claimed service stressors.  He said he had to 
handle dead bodies of soldiers.  He claimed he was a 
passenger on a C7 Caribou aircraft that had to return to base 
because of trouble with landing gear and then crash-landed.  
He repeated the claimed incident of shooting a 7-year-old 
Vietnamese child who was part of a number of Viet Cong 
infiltrating his base camp.  He related alcohol and legal 
trouble he had had since service, included time in jail for 
beating a man with a tire iron, for charges of child 
molestation, and for stalking, harassment, parole violations, 
etc.  

In a letter submitted in January 1997, the veteran's wife 
asserted he had PTSD, and she described his behavior 
including domestic violence.

The veteran was admitted to a VAMC in February 1997 on 
commitment papers after threatening to cut his wife's throat.  
The diagnoses were bipolar disorder, rule out PTSD, and mixed 
personality disorder.

He was readmitted to the VAMC in May 1997 on commitment 
papers after becoming violent to his wife.  The diagnoses 
were bipolar disorder, PTSD by history, marital problems, and 
mixed personality disorder.

By letter in November 1997, the RO requested the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) to 
attempt to corroborate the veteran's claimed stressors.

In November 1997, USASCRUR responded to the RO's request 
concerning the veteran's PTSD claim, indicating that it had 
enclosed historical extracts from the higher headquarters of 
the veteran's unit in Vietnam and from documents relating to 
air base defense in Vietnam.  These extracts reflect that 
during the period from April 1970 to March 1971 the Phu Cat 
Air Base was attacked on several occasions by standoff rounds 
with no fatal casualties and on one occasion by a sapper with 
one enemy fatality.  The extracts do not mention any combat 
activities by the veteran's unit.  The USASCRUR noted that no 
combat activities of the veteran's unit were indicated, and 
that research did not document the death in Vietnam of a 
[redacted] from the veteran's unit or the death of 
[redacted] while the veteran was in Vietnam.  

A review of The Vietnam Memorial Directory of Names of 
personnel killed in Vietnam showed that [redacted]
died in April 1968, before the veteran served on active duty, 
and there was no [redacted] killed while the veteran was 
in Vietnam.

On an April 1999 VA examination for PTSD, it was stated that 
the veteran experienced a number of life-threatening 
episodes, including having a fellow airman die in his arms, 
shooting Vietnamese overrunning his base camp, and handling 
body bags.  The diagnoses were PTSD and a personality 
disorder. 

II.  Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible; the evidence has been properly 
developed, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  This regulation was revised on 
June 18, 1999, effective from March 7, 1997.  The current 
version of the regulation provides that service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).

The Board notes that during and after service, a personality 
disorder was diagnosed.  A personality disorder is not a 
disability for VA compensation purposes and may not be 
service connected.  38 C.F.R. § 3.303(c).  The veteran is 
however claiming service connection for PTSD due to stressors 
while serving in Vietnam.

Although there are a number of diagnoses of PTSD, another 
mandatory element for service connection is verification of a 
service stressor.  38 C.F.R. § 3.304(f).

The veteran was an air cargo specialist in the Air Force, and 
there is nothing in the record to suggest he engaged in 
combat.  As the veteran did not engage in combat, his 
assertions of service stressors are not sufficient to 
establish that they occurred; rather, his stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 
12 Vet.App. 1 (1998); Cohen v. Brown, 10 Vet.App. 128 (1997); 
Doran v. Brown, 6 Vet.App. 283 (1994).  

The veteran seems to emphasize two stressors, one in which 
his best friend died in his arms after wounds from a mortar 
or rocket attack, and one when he killed a 7-year-old 
Vietnamese boy who was trying to infiltrated his base camp of 
Phu Cat.  The USASCRUR was unable to verify the veteran's 
alleged stressor of an incident of U.S. casualties as the 
result of hostile mortar or rocket attack, and he has 
submitted no other independent evidence to establish that 
such incident occurred.  Rather the name of the veteran's 
"best friend" who allegedly died in his arms has changed on 
different occasions when the veteran reported this claimed 
stressor, and neither such name is listed as a fatal casualty 
during the veteran's tour in Vietnam.  Significantly, he did 
not list the death of his best friend as one of his claimed 
stressors in the January 1997 7-page letter recounting the 
stressors of his Vietnam service.  

He also makes reference to firing on Viet Cong infiltrators 
and killing a 7-year-Vietnamese child while on perimeter 
guard duty at Phu Cat Air Base, and to his base camp being 
overrun by Viet Cong.  Official records reflect no such 
attacks on Phu Cat Air Base; rather, there was apparently one 
incident when an enemy sapper was killed at Phu Cat during 
the time the veteran was in Vietnam, and there is no official 
service records or other credible supporting evidence of the 
veteran being involved in any way with such an incident.  
Moreover, his credibility of his account regarding this 
claimed stressor is diminished because of his incorrect 
statement that his base camp was overrun and by inconsistent 
names he has given for the best friend who allegedly died in 
his arms.  

Other claimed stressors include handling dead bodies of 
American soldiers.  The record does not show that he worked 
with graves registration or would otherwise normally have 
handled dead bodies; rather, he worked as a cargo specialist.  
He has not presented credible evidence to prove this 
stressor.  

Because the veteran was not in combat and has not presented 
credible supporting evidence that a stressor occurred during 
service, service connection for PTSD cannot be granted.  The 
preponderance of the evidence is against the claim.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).



ORDER

Service connection for PTSD is denied.




		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

